[Cite as State v. Trent, 2021-Ohio-3698.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2020-CA-61
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-228
                                                  :
 RODNEY TRENT                                     :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                              Rendered on the 15th day of October, 2021.

                                             ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

HILARY J. LERMAN, Atty. Reg. No. 0029975, 249 Wyoming Street, Dayton, Ohio 45409
     Attorney for Defendant-Appellant

                                            .............




WELBAUM, J.
                                                                                        -2-




         {¶ 1} Defendant-appellant, Rodney Trent, appeals from his convictions in the Clark

County Court of Common Pleas after he pled no contest to one count of trafficking in

cocaine and one count of tampering with evidence. In support of his appeal, Trent

contends that the trial court erred by sentencing him to a prison term as opposed to

community control sanctions. Specifically, Trent claims that the trial court’s analysis of

the seriousness and recidivism factors in R.C. 2929.12 and the sentencing guidelines in

R.C. 2929.13 was against the manifest weight of the evidence. For the reasons outlined

below, the judgment of the trial court will be affirmed.



                            Facts and Course of Proceedings

         {¶ 2} On April 9, 2018, a Clark County grand jury returned an indictment charging

Trent with one count of failure to comply with the order or signal of a police officer in

violation of R.C. 2921.331(B), a felony of the third degree; one count of trafficking in

cocaine in violation of R.C. 2925.03(A)(2), a felony of the fourth degree; one count of

possession of cocaine in violation of R.C. 2925.11(A), a felony of the fourth degree; and

one count of tampering with evidence in violation of R.C. 2921.12(A)(1), a felony of the

third degree. The indictment also included a forfeiture specification for $2,462.16 in cash

that was seized from Trent’s person.

         {¶ 3} The aforementioned charges arose after Trent fled from police in his vehicle

after a traffic stop was initiated due to Trent’s driving under suspension. Responding

police officers pursued Trent’s vehicle and then took Trent into custody following a foot

chase.     During the pursuit, Trent reached into his pocket and disposed of a bag
                                                                                         -3-


containing white powder, which was later established to be 6.49 grams of cocaine. After

Trent was taken into custody, a pat-down search of his person yielded a digital scale

covered with a trace amount of cocaine, a bag of marijuana, and $2,462.16 in cash. Two

cell phones with pictures of Trent stored on them were also recovered at the scene of the

pursuit.

       {¶ 4} On January 8, 2019, Trent entered into a plea agreement with the State and

pled no contest to one count of trafficking in cocaine and one count of tampering with

evidence. In exchange for Trent’s no contest pleas, the State dismissed the counts for

failure to comply with the order or signal of a police officer and possession of cocaine.

Trent also agreed to forfeit the $2,462.16 in cash that was seized from his person. The

trial court accepted Trent’s no contest pleas and found him guilty of trafficking in cocaine

and tampering with evidence. The trial court then ordered a presentence investigation

and scheduled Trent’s sentencing hearing for January 30, 2019. Because Trent failed

to appear at the sentencing hearing, the trial court issued a capias for his arrest.

       {¶ 5} On September 9, 2020, Trent was arrested and thereafter sentenced on

October 13, 2020. Prior to imposing a sentence, the trial court noted at the sentencing

hearing that it had considered the purposes and principles of felony sentencing in R.C.

2929.11, the seriousness and recidivism factors in R.C. 2929.12, and the sentencing

guidelines set forth in R.C. 2929.13. After discussing the relevant factors under R.C.

2929.12, and after noting that R.C. 2929.13 did not mandate community control

sanctions, the trial court sentenced Trent to 18 months in prison for trafficking in cocaine

and to 36 months in prison for tampering with evidence. The trial court then ordered

those sentences to be served concurrently for an aggregate term of 36 months in prison.
                                                                                            -4-


       {¶ 6} Trent now appeals from his convictions, raising a single assignment of error

for review.



                                   Assignment of Error

       {¶ 7} Under his sole assignment of error, Trent contends that the trial court erred

by sentencing him to a prison term as opposed to community control sanctions.

Specifically, Trent claims that the trial court’s analysis of the seriousness and recidivism

factors in R.C. 2929.12 and the sentencing guidelines in R.C. 2929.13 was against the

manifest weight of the evidence. Trent’s argument fails for the following reasons.

       {¶ 8} When reviewing felony sentences, appellate courts must apply the standard

of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 7. Under that statute, an appellate court may increase,

reduce, or modify a sentence, or it may vacate the sentence and remand for resentencing,

only if it clearly and convincingly finds either: (1) the record does not support the

sentencing court’s findings under certain enumerated statutes, including R.C. 2929.13(B);

or (2) the sentence is otherwise contrary to law. Id. at ¶ 9, citing R.C. 2953.08(G)(2).

       {¶ 9} In this case, the trial court made a finding under R.C. 2929.13(B) that it was

not required to impose community control sanctions because Trent was being sentenced

for a charge that was greater than a felony of the fourth or fifth degree. The trial court’s

finding was based on R.C. 2929.13(B)(1)(a)(ii), which provides that:

              [I]f an offender is convicted of or pleads guilty to a felony of the fourth

       or fifth degree that is not an offense of violence or that is a qualifying assault

       offense, the court shall sentence the offender to a community control
                                                                                          -5-


       sanction or combination of community control sanctions if all of the following

       apply: * * * (ii) The most serious charge against the offender at the time of

       sentencing is a felony of the fourth or fifth degree. * * *

       {¶ 10} Upon review, we find that the trial court’s finding was not clearly and

convincingly unsupported by the record, as Trent was being sentenced for fourth-degree

felony trafficking in cocaine and third-degree felony tampering with evidence.          As a

result, the trial court was simply required to comply with R.C. 2929.11 and R.C. 2929.12

when deciding whether to impose a prison term, as R.C. 2929.13(B)(2) provides that:

              If division (B)(1) of this section does not apply, * * * in determining

       whether to impose a prison term as a sanction for a felony of the fourth or

       fifth degree, the sentencing court shall comply with the purposes and

       principles of sentencing under section 2929.11 of the Revised Code and

       with section 2929.12 of the Revised Code.

       {¶ 11} Because the trial court’s finding under R.C. 2929.13(B) was not

unsupported by the record, and because none of the other statutes enumerated under

R.C. 2953.08(G)(2) were applicable to this case, this court may modify or vacate Trent’s

sentence only if it clearly and convincingly finds that Trent’s sentence is otherwise

contrary to law. “ ‘[C]ontrary to law’ means that a sentencing decision manifestly ignores

an issue or factor which a statute requires a court to consider.” (Citation omitted.) State

v. Lofton, 2d Dist. Montgomery No. 19852, 2004-Ohio-169, ¶ 11. For example, “[a]

sentence is contrary to law when it does not fall within the statutory range for the offense

or if the trial court fails to consider the purposes and principles of felony sentencing set

forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.” (Citation
                                                                                       -6-


omitted.) State v. Brown, 2017-Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).

      {¶ 12} “The trial court [however] has full discretion to impose any sentence within

the authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than minimum sentences.” (Citation omitted.)

State v. King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.).        Therefore, “when

making a felony sentencing decision, a trial court must consider the R.C. 2929.11

purposes of felony sentencing and the R.C. 2929.12 felony sentencing factors, but there

is no requirement for the trial court to make any on-the-record findings regarding R.C.

2929.11 and R.C. 2929.12.” State v. Benedict, 2d Dist. Greene No. 2020-CA-25, 2021-

Ohio-966, ¶ 8.

      {¶ 13} In this case, Trent is challenging the trial court’s analysis under R.C.

2929.12 on grounds that it was against the manifest weight of the evidence. Such an

argument essentially claims that the record does not support Trent’s sentence under R.C.

2929.12. The Supreme Court of Ohio, however, recently explained that R.C.

2953.08(G)(2)(b) “does not provide a basis for an appellate court to modify or vacate a

sentence based on its view that the sentence is not supported by the record under R.C.

2929.11 and 2929.12.”     State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169

N.E.3d 649, ¶ 39. Therefore, “[w]hen reviewing felony sentences that are imposed solely

after considering the factors in R.C. 2929.11 and R.C. 2929.12, we do not analyze

whether those sentences are unsupported by the record.” State v. McDaniel, 2d Dist.

Darke No. 2020-CA-3, 2021-Ohio-1519, ¶ 11, citing State v. Dorsey, 2d Dist. Montgomery

No. 28747, 2021-Ohio-76, ¶ 18; Jones at ¶ 26-29. Instead, “[w]e simply must determine

whether those sentences are contrary to law.” Dorsey at ¶ 18.
                                                                                         -7-


       {¶ 14} Here, the record establishes that Trent’s aggregate 36-month prison

sentence was not contrary to law. The trial court expressly stated at the sentencing

hearing that it had considered the purposes and principles of felony sentencing under

R.C. 2929.11 and the seriousness and recidivism factors under R.C. 2929.12. See

Sentencing Trans. (Oct. 13, 2020), p. 13 and 15-16. Although not required, the trial court

also analyzed the relevant factors under R.C. 2929.12 on the record. While analyzing

those factors, the trial court noted that Trent risked physical harm to persons and property

while he was fleeing from officers. The trial court also noted that Trent had several adult

felony and misdemeanor convictions dating back to 1995 for domestic violence,

aggravated trafficking in drugs, possession of criminal tools, having weapons under

disability, possession of drugs, driving under suspension, possession of cocaine,

operating a vehicle while under the influence, driving without a license, and obstructing

official business. The trial court also found that Trent had not responded favorably to

previously imposed sanctions, lacked genuine remorse for his conduct, and scored high

on the Ohio Risk Assessment Survey. Finally, the trial court considered the fact that

Trent had failed to appear for his January 30, 2019 sentencing hearing.

       {¶ 15} As previously noted, and in accordance with the Supreme Court of Ohio’s

decision in Jones, we need not determine whether these findings were unsupported by

the record. It is enough that the record demonstrates that the trial court considered R.C.

2929.11 and R.C. 2929.12 prior to imposing its sentence. Therefore, because the record

demonstrates that the trial court complied with its obligations under those statutes, and

because Trent’s individual prison terms were within the authorized statutory range, see

R.C. 2929.14(A)(3)(b) and (A)(4), Trent’s aggregate 36-month prison sentence was not
                                                                                          -8-


contrary to law and therefore may not be disturbed by this court.

       {¶ 16} For the foregoing reasons, Trent’s sole assignment of error is overruled.



                                       Conclusion

       {¶ 17} Having overruled Trent’s assignment of error, the judgment of the trial court

is affirmed.

                                     .............



DONOVAN, J. and HALL, J., concur.



Copies sent to:

Ian A. Richardson
Hilary J. Lerman
Hon. Richard J. O’Neill